Pee Cueiam,
We tbink the court below was right in discharging the rule for judgment. As the case may come up again at a later stage, discussion of it now is unnecessary.
It may not be out of place for us to say that the practice of bringing up cases upon the refusal of the court below to enter a judgment for want of a sufficient affidavit of defence, involves delay, an increased expense to the parties, and seldom results in any good. It requires a clear case to induce us to reverse the court below under such circumstances, for the reason that a refusal to enter judgment sends the case to a jury, where the rights of the parties can be properly disposed of. Recent legislation has given appeals in so many interlocutory orders that our time is largely occupied in hearing cases of this character, in many of which, at least, nothing is decided of practical value, while the time which we ought to give to important cases is curtailed to a corresponding extent; and, if this kind of legislation is further extended, it cannot be long before the business of the court will outgrow our ability to manage it. We cannot do more than we are doing now.
Judgment affirmed. C.